RAKER, Judge
DECISION
This matter came before the Court on plaintiff’s Motion to Compel Answers to Interrogatories. Joan Baumgarten appeared on behalf of the plaintiff and Aurora Jose appeared for defendant, Citibank. The matter was heard before the Honorable John P. Raker and decision was reserved.
The Court finds that the scope of discovery is very broad, and that the burden is on the objecting party to show why discovery should not be permitted. See Wright and Miller, Federal Practice and Procedure, Civil §§ 2165 and 2176. The Court further finds that, although cases speak of trade secrets as being privileged, the privilege is, at best, only a qualified privilege which has been more readily applied to disclosure of valuable commercial *591information rather than to disclosure of merely sensitive information. See Wright and Miller, supra, § 2020, n.56 and 57.
Plaintiff’s Motion is therefore GRANTED.
SO ORDERED.